department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list apr -4 set ep rat legend taxpayer a company b amount c company d date e date f ira x dear this is in response to a ruling_request submitted by your authorized representative on requirement contained in sec_408 of the internal_revenue_code the following facts and representations have been submitted in support of your request in which you request a waiver of the 60-day rollover taxpayer a age__ represents that he received a distribution from ira x totaling amount c taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to a misunderstanding with company d which led to amount c being placed in a non-ira account taxpayer a further represents that amount c has not been used for any other purpose on date e taxpayer a transferred by means of a wire transfer a total_distribution of amount c from ira x to company d taxpayer a’s intention in this transaction was to accomplish a direct_rollover of amount c into another ira taxpayer a closed ira x and on the same day opened an account with company d which taxpayer a understood to be an ira following a meeting with his accountant on date f taxpayer a received a form 1099-r regarding a distribution of amount c from ira x taxpayer a then contacted company d and learned for the first time that company d is not now and was never approved to be an ira custodian and that company d had placed amount c into a non-ira account the representative for company d who assisted taxpayer a with this transaction had represented that amount c would be placed in an account specifically designed and maintained as an ira amount c has remained untouched in the non-ira account with company d and has not been used for any other purpose based on the above facts and representations you request that the service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount c from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money or any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money or any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 i from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary_of_the_treasury may waive the 60-day requirement under sec_408 and d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer ais consistent with his assertion that his failure to accomplish a timely rollover was caused by a misunderstanding with company d which placed amount c in a non- ira account after representing that amount c would be placed in an account specifically designed and maintained as an ira therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount c from ira x provided all other requirements of sec_408 of the code except the 60-day rollover requirement are met with respect to such contribution taxpayer a is hereby granted a period of 60-days in which to deposit amount c into a rollover will be considered a rollover_contribution within the meaning of ira and amount c sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable hereto this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions regarding this ruling you may contact sincerely yours is eda tere ie donzell littlejohn manager employee_plans technical group enclosures notice of intention to disclose deleted copy of letter
